PELHAM, J.
This is an appeal on the record without a bill of exceptions, and the appellant assigns as error the ruling of the court on the defendant’s demurrers to the sixteenth count of the complaint. The gravamen of this count is the alleged breach of the common-law duty of the master to furnish suitable appliances with which the servant might perform the duties required of him in and about the master’s buisness. It is insisted in the first instance that the allegations of this count of the complaint (16) fail to aver that the plaintiff was acting within the line and scope of his “authority” at the time he was injured. We think it is sufficiently ‘ averred that the plaintiff at the time he *587received bis injuries was. acting in tbe line and scope of bis employment by tbe defendant, wherein it is alleged “at said time and place be [plaintiff] was in tbe employment of defendant, and engaged in and about bis duties in unloading a car of coal for defendant, and that while be was so engaged be was injured,” etc. “Duties” clearly has reference to tbe duties of bis (plaintiff’s) employment. Tbe further contention is that tbe allegation of this count of tbe complaint as to tbe duty of tbe defendant to provide tbe plaintiff with reasonably safe tools is so drawn that tbe plaintiff would have been entitled to recover bad tbe defendant failed to provide such- tools, although tbe failure was not due to negligence,' but to some cause beyond tbe control of tbe defendant. Tbe allegation of tbe complaint at. which tbe demurrers on this point are aimed is as follows: “Plaintiff alleges that it was tbe duty of the defendant to provide plaintiff with reasonably safe tools, implements, and appliances with which to work, but tbe defendant negligently disregarded its said duty and failed to provide plaintiff with reasonably safe tools, implements, and appliances with which to work, and as a proximate consequence thereof plaintiff was injured as aforesaid.” Tbe fair and reasonable construction of this allegation is that tbe defendant negligently failed to provide the plaintiff with reasonably safe tools, and tbe demurrer, not being well taken, was properly overruled.
Tbe court’s action in overruling tbe defendant’s demurrers to tbe sixteenth count of tbe plaintiff’s complaint was without error, and tbe case will be affirmed.
Affirmed.